Case 1:19-cr-00373-PGG Document 7 Filed 04/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
v. Order of Continuance
MICHAEL AVENATTL 19 Mag. 2927
Defendant.
venen eee _ woneee 4

 

Upon the application of the United States of America and the affirmation of Matthew
Podolsky, Assistant United States Attorney for the Southern District of New York, it is found
that the defendant was charged with a violation of 18 U.S.C. §§ 371, 875(d), 1951, and 2, ina
complaint dated March 24, 2019, and was arrested on March 25, 2019;

It is further found that the defendant was presented before Magistrate Judge Katharine H.
Parker on March 25, 2019, and was ordered released upon bail conditions;

It is further found that the defendant seeks additional time to retain counsel to engage
with the Government;

It is further found that the Government has requested a continuance of 30 days to permit
additional time for the defendant to retain counsel to engage with the Government and that the
defendant, through counsel, has consented that such a continuance may be granted for that
purpose and has specifically waived his right to be charged in an indictment or information for an
additional 30 days; and

It is further found that the granting of such a continuance best serves the ends of justice
and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is

 
Case 1:19-cr-00373-PGG Document 7 Filed 04/25/19 Page 2 of 2

ORDERED that the request for a continuance pursuant to 18 U.S.C. § 3161(h)(7)(A) is
hereby granted until May 28, 2019, and that a copy of this Order and the affirmation of Assistant
United States Attorney Matthew Podolsky be served by mail on this date on counsel for the
defendant by the United States Attorney’s Office.

Dated: New York, New York
April 25, 2019

UNITED STATES MAGISTRATE JUDGE

 
